                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINU                            FILED
                                         Norfolk Division

                                                                                   AUG 2 0 2019
NICOLAS SANCHEZ-GARCIA,
#32518-177,                                                                   CLERK. US DISTRICT COURT
                                                                                    NOR'^OLK. VA

                      Petitioner,

V.                                                                  Action No. 2:18cv532

MARK J. BOLSTER,
Acting Warden,

                      Respondent.

                                        FINAL ORDER


       Nicolas Sanchez-Garcia ("Sanchez-Garcia") is a federal prisoner convicted in the United

States District Court for the Northern District of Texas, and confined in the Federal Correctional

Institution in Petersburg, Virginia. ECF No. 5. In his amended petition filed pursuant to 28 U.S.C.

§ 2241, Sanchez-Garcia claims that he is being denied the ability to participate in prison programs

and earn credit toward his sentence. ECF No. 13 at 6-7.

       After reviewing Sanchez-Garcia's inmate account report, the Court determined he has

access to sufficient assets to pay a filing fee of $5.00, and denied his request to proceed informa

pauperis on February 4, 2019. ECF No. 12. The Court ordered Sanchez-Garcia to pay the $5.00

filing fee, request an extension of time in which to pay the fee, or demonstrate that he lacked the

ability to pay the fee. Id. In response, Sanchez-Garcia filed a statement explaining that he is

saving his money for starting over when he is released from prison. ECF No. 14.

       On April 10,2019, the Court entered a show cause Order, offering Sanchez-Garcia another

opportunity to pay the filing fee. ECF No. 15. The Order directed Sanchez-Garcia to show cause

why the petition should not be dismissed for failure to timely pay the filing fee. Id. Sanchez-
Garcia was again ordered to pay the $5.00 filing fee, request an extension oftime in which to pay

the fee, or demonstrate that he lacked the ability to pay the fee. Id. The Order included a warning

that failure to comply with the Order within thirty days would result in the submission ofthe matter

to a United States District Judge for dismissal without prejudice. Id. (citing Evans v. Croom,650

F.2d 521 (4th Cir. 1981)). Sanchez-Garcia did not comply with the Order.

       The petition was referred to a United States Magistrate Judge for a report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C)and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge's report and recommendation filed July 24, 2019, recommends dismissal of the

petition without prejudice to refiling with the appropriate filing fee. ECF No. 16.

       Sanchez-Garcia has not paid the filing fee. In addition, Sanchez-Garcia has not filed

objections to the report and recommendation, and the time for filing objections has expired. The

Court does hereby accept the findings and recommendations set forth in the report and

recommendation, and it is therefore ORDERED that the petition be DISMISSED WITHOUT

PREJUDICE to Sanchez-Garcia refiling with the appropriate filing fee. It is further ORDERED

thatjudgment be entered in favor of Respondent.

       Finding that the basis for dismissal of Sanchez-Garcia' petition is not debatable, a

certificate ofappealability is DENIED. 28 U.S.C.§ 2253(c); see Rules Gov.§ 2254 Cases in U.S.

Dist. Cts. 11(a); Miller-El v. Cockrell,537 U.S. 322,335-38(2003); Slack v. McDanieh 529 U.S.

473,483-85 (2000).

       Sanchez-Garcia is ADVISED that because a certificate of appealability is denied by this

Court, he may seek a certificate from the United States Court of Appeals for the Fourth Circuit.
Fed. R. App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Sanchez-Garcia intends

to seek a certificate of appealability from the Fourth Circuit, he must do so within thirty days

from the date of this Order. Sanchez-Garcia may seek such a certificate by filing a notice of appeal

with the Clerk of the United States District Court, United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510.

       The Clerk shall mail a copy of this Order to Sanchez-Garcia. A copy of the petition, its

related filings and this Dismissal Order shall be served on the respondent and the United States

Attorney for the Eastern District of Virginia by CM/ECF pursuant to their Agreement on

Acceptance of Service with the Court.




                                                  UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
August2^^,2019
